Citation Nr: 0207173	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran served on active duty in the Army from March 1943 
to September 1945; he died in October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In March 2002, the Board requested a VHA medical expert 
opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 20.901.  This opinion was rendered in May 2002.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The veteran died in October 1997, at the age of 81, from 
cardiopulmonary arrest due to or as a consequence of 
pneumonia (as per the death certificate).

3.  The veteran had been granted service connection, 
effective in September 1945, for two disabilities, arthritis 
of the lumbar spine and an anxiety disorder.

4.  The veteran's anxiety reaction and arthritis of the 
lumbar spine disabilities had been evaluated as 10 percent 
disabling since June 1948; the lumbar spine disability rating 
was increased to 40 percent effective in December 1995, and 
remained at that level until the veteran's death.

5.  A medical opinion as to the etiology of the veteran's 
final disease process was obtained from a physician employed 
by the Veterans Health Administration of VA, and VA duly gave 
notice to the appellant.

6.  The veteran's service-connected arthritis of the lumbar 
spine disability did not cause, or contribute to, or hasten, 
his death.

7.  The veteran's service-connected anxiety reaction 
disability did not cause, or contribute to, or hasten, his 
death.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
to the cause of the veteran's death and the fatal disease 
process was not proximately due to or the result of a 
service-connected disability; nor did a service-connected 
disability contribute substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102; 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the veteran's death was not caused by his service-
connected lumbar spine disability or by his anxiety reaction 
disability.  The Board also finds that neither the veteran's 
lumbar spine disability nor his anxiety reaction disability 
contributed substantially or materially to cause his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The death certificate indicates that the veteran died while 
hospitalized in October 1997, at the age of 81 years.  The 
veteran's private nursing home physician signed the death 
certificate that lists the cause of the veteran's death as 
cardiopulmonary arrest due to or as a consequence of 
pneumonia.  No antecedent or underlying cause of the 
pneumonia was reported.  The appellant contends that the 
etiology of the fatal pneumonia is related to the veteran's 
service-connected lumbar spine disability and that, 
therefore, service connection for the cause of the veteran's 
death is warranted.

Review of the evidence of record reveals that the veteran was 
service-connected for two disabilities at the time of his 
death; service connection for an anxiety disorder and 
arthritis of the lumbar spine had been in effect since 
September 1945.  The first disability was classified as an 
anxiety reaction and had been rated as 10 percent disabling 
from June 1948 until the veteran's death.  The veteran's 
lumbar spine disability had been evaluated as 10 percent 
disabling between 1945 and 1995.  The lumbar spine disability 
rating was increased to 40 percent effective in December 
1995, and remained at that level until the veteran's death.

Turning to the medical records, a nursing home report, dated 
October 1, 1997, indicates that the veteran had current 
diagnoses of organic brain syndrome, dementia, syncopal 
episode, orthostatic hypotension, agitation, neurogenic 
bladder, Parkinson's Disease, Shy-Drager Syndrome, delusional 
disorder and glaucoma.  He had been admitted to the nursing 
home on June 30, 1997, with diagnoses of Parkinson's, Shy-
Drager and functional decline.  

The nursing home records also show that the veteran was 
diagnosed with a urinary tract infection (Enterobacter 
aerogenes) in August 1997, and that, prior to his terminal 
hospital admission on October 13, 1997, his Foley culture was 
positive for methicillin-resistant Staphylococcus aureus 
(MRSA) and two blood cultures were positive for Enterobacter 
Group D and MRSA.  

Laboratory reports reveal that the veteran's hemoglobin and 
hematocrit dropped from 12.8 and 36.5 on July 2, 1997, to 
11.9 and 34.6 on September 9, 1997, to 9.0 and 26.4 on 
October 13, 1997.  The veteran's urea nitrogen rose from 19 
mg/dl in January 1997 to 30 mg/dl on October 13, 1997, to 35 
mg/dl the next day.  In addition, abnormal liver function 
tests were reported during the terminal hospitalization.

A December 1997 letter from the doctor who treated the 
veteran in the nursing home from June 30, 1997 through the 
terminal hospitalization in October 1997, stated that the 
veteran "was bedridden and subsequently developed pneumonia 
and expired from complications of the pneumonia."

The evidence of record also contains a January 1998 letter 
from a private physician who treated the veteran between 1992 
and February 1997.  This doctor stated that he had treated 
the veteran for Parkinson's disease, lower back pain and 
sciatica and that the veteran developed an organic brain 
syndrome.  He also stated that the veteran had scoliosis and 
became increasingly inactive as he developed a spondylitic 
posture from his low back pain, that the veteran apparently 
also required a Foley catheter because of nerve impingement 
syndrome and that he became bedridden.  This doctor also 
opined that the veteran's "death was the result of becoming 
bedridden on the basis of his lower back pain."  In a 
January 1997 report, this doctor stated that the veteran had 
been diagnosed with end-stage Parkinson's.

As previously noted, in March 2002, the Board requested a VHA 
medical expert opinion.  This opinion was rendered in May 
2000.  The VHA reviewer stated that end-stage Parkinson's 
disease is a commonly used term for someone who has had 
Parkinson's disease or Parkinson's symptoms for some time and 
the response to therapies is either diminished or associated 
with his other side effects.  Usually end-stage Parkinson's 
disease is associated with inability to ambulate 
independently.  

The reviewer noted that the veteran was also diagnosed with 
Shy-Drager Syndrome and stated that this condition is 
associated with autonomic dysfunction, peripheral neuropathy, 
and rigidity.  The reviewer also stated that Shy-Drager 
Syndrome is similar to Parkinson's disease, although usually 
these patients have fewer problems with tremor; he said that 
Shy-Drager Syndrome patients have frequent falls and also 
have syncopal episodes.  After reviewing the records in the 
veteran's case, the reviewer concluded that it did appear 
that the veteran had Shy-Drager Syndrome.  

With regard to the veteran's neurogenic bladder, the reviewer 
concluded, based on the veteran's other autonomic 
dysfunction, that it appeared that the bladder more likely 
than not was related to the autonomic dysfunction associated 
with the veteran's Shy-Drager Syndrome.

The reviewer further noted that the veteran had been anemic 
with a hematocrit in the 27-30 range and hemoglobins in the 
9-10 range and described both of these values as low.  The 
reviewer stated that the veteran's renal and liver function 
appeared to be relatively normal until he was admitted to the 
hospital in October 1997.

After reviewing the medical evidence of record with an eye 
towards medical evidence that the veteran was bedridden, the 
reviewer stated that it did appear that at times the veteran 
was able to ambulate with assistance or with supervision.  
Furthermore, stated the reviewer, "the veteran had an 
indwelling Foley catheter leading to chronic urinary tract 
infections which may have contributed to his ultimate demise.  
His MRSA and Enterobacter group B sepsis may also have 
contributed to his death."

The reviewer stated that it was his opinion that there was 
not a clear causal relationship between the patient's lumbar 
spine disability and his development of a urinary tract 
infection and sepsis.  He further opined "that these were 
more likely related to his degenerative syndrome that appears 
to be consistent with Shy-Drager Syndrome, giving rise to a 
neurogenic bladder."  The reviewer stated that he "would 
dispute the letter of January 14, 1998," and that he 
believed "there was clear documentation from neurologic 
specialists that the patient more likely had Shy-Drager 
Syndrome Parkinson's + with autonomic dysfunction that 
included a neurogenic bladder."

The Board initially notes that the written statements of the 
appellant and the veteran's representative that the veteran's 
terminal disease process was causally connected to the 
veteran's lumbar spine disability are not probative as there 
is no evidence in the record that the appellant or her 
representative have any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds in this case that the one VA opinion 
outweighs the two statements made by the veteran's private 
primary care physicians.  In this regard, the Board notes 
that the sheer number of opinions supporting one view or the 
other is not determinative.  Rather, it is the quality of the 
opinions that must be evaluated.  The private primary care 
physicians offered no explanation of the clinical process by 
which the veteran's relatively static lumbar spine disability 
involving skeletal function is supposed to have materially 
affected the manner in which the veteran contracted the fatal 
infection, while the VHA physician offered an opinion that 
delineated how non-service-connected conditions combined to 
produce the infectious process of the veteran's demise.

As previously noted, in statements made in December 1997 and 
January 1998, two private physicians concluded that the 
veteran's bedridden status hastened the veteran's death.  
However, the December 1997 private physician statement did 
not attribute the veteran's bedridden status to his service-
connected lumbar spine disability.  The January 1998 
statement of the other private physician indicated that the 
veteran apparently also required a Foley catheter because of 
nerve impingement syndrome that he intimated was due to the 
lumbar spine disability.  But this physician's own records 
contain a January 1992 urologist's consultation report in 
which the veteran's urgency was said to be "caused by his 
Parkinson's condition, causing a hyperactive neurogenic 
bladder."  The May 2001 VHA physician report essentially 
concurs with the urologist's conclusion in that the veteran's 
neurogenic bladder was related to his autonomic system 
dysfunction associated with his Shy-Drager Syndrome and the 
VHA reviewer determined that the veteran's service-connected 
lumbar spine arthritis did not contribute materially or 
substantially in the veteran's death.  It is also significant 
to observe that the opinion of the VHA physician was 
predicated on a review of the VA claims file.  In contrast, 
the veteran's two private physicians did not have the benefit 
of a review of the claims file.

With regard to the December 1997 opinion of the private 
physician who treated the veteran in the nursing home, the 
Board finds that the opinion is entitled to little probative 
weight in that it does little more than state that the 
veteran was bedridden and that he subsequently developed a 
fatal pneumonia without any further statement that there was 
a causal connection between these two facts.  The January 
1998 private physician opinion suggests that the veteran's 
service-connected lumbar spine disability caused his physical 
condition to deteriorate over time such that he became 
bedridden.  Such inference alone is insufficient to establish 
service connection for the cause of the veteran's death.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  His 
statements support but do not entirely validate the 
appellant's contentions.  His statements simply do not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
The VHA physician's opinion, after review of the record, 
points out that the veteran's death was much more likely the 
result of his Parkinson's disease and Shy-Drager Syndrome 
with neurogenic bladder and resultant chronic urinary tract 
infections that led to sepsis, disorders not of service 
origin.

Therefore, the Board finds that the December 1997 and January 
1998 opinions of the veteran's primary care physicians, when 
weighed against the May 2002 opinion of the VHA physician, do 
not place the evidence in equipoise.  See generally, 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Winsett 
v. West, 11 Vet. App. 420, 425 (1998) (the United States 
Court of Appeals for Veterans Claims has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician).

While the organic brain syndrome, Parkinson's disease and the 
Shy-Drager Syndrome with neurogenic bladder were each 
conditions that affected vital organs and were of a 
progressive or debilitating nature, the veteran's lumbar 
spine disability did not affect any vital organ and it was 
not of a progressive or debilitating nature.  There is no 
clinical evidence of record demonstrating that, but for the 
81-year-old veteran's lumbar spine condition, he would have 
survived the progressive decline, organic brain syndrome, 
chronic urinary tract infections, Enterobacter/MRSA sepsis 
and debilitation resulting from his end-stage Parkinson's 
disease and Shy-Drager Syndrome with neurogenic bladder.

Although there is ample medical evidence showing that the 
veteran experienced increasing back pain, an inability to 
ambulate, urinary tract infections, weakness and organic 
brain syndrome through the last years of his life, and that 
these symptoms ultimately rendered the veteran essentially 
bedridden and susceptible to sepsis and the fatal pneumonia 
infection, the medical evidence also supports the conclusion 
that these symptoms were attributable to his non-service-
connected Parkinson's disease and Shy-Drager Syndrome with 
neurogenic bladder, and not to his service-connected 
arthritis of the lumbar spine.

The Board also notes that the appellant has not contended 
that the service-connected anxiety disorder was a significant 
condition that contributed to the veteran's death.  Nor has 
her representative presented any such argument.  This 
disability had been rated as 10 percent disabling for almost 
fifty years without change and there is no medical evidence 
of record that even suggests any etiologic link to the 
veteran's death.  Likewise, the appellant has not contended 
that either the Parkinson's disease or the Shy-Drager 
Syndrome with neurogenic bladder was related to the veteran's 
active service in any way.  These conditions were first 
diagnosed more than thirty years after service and there is 
no medical evidence of record that even suggests any 
etiologic link to service.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal disease was incurred as a result of his 
service-connected lumbar spine disability.  The preponderance 
of competent and probative evidence of record shows that the 
veteran's fatal course was not as likely as not to have been 
caused by his lumbar spine disability.  Thus, the Board 
concludes that the appellant's claim for service connection 
for the cause of the veteran's death must be denied.  
38 C.F.R. § 3.312.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision, the Statement 
of the Case (SOC), and the Supplemental Statement of the Case 
(SSOC) notified the appellant and her representative of the 
evidence necessary to substantiate the claim, the evidence 
that had been received and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA has obtained pertinent private medical records, 
as well as the death certificate and a VHA medical opinion on 
the issues raised by this case.  Veterans Claims Assistance 
Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5103 (West Supp. 2001).  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  38 C.F.R. § 3.103 (2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

